Case 4:17-mj-00340-N/A-BPV Document 145 Filed 01/30/19 Page 1 of 3




                                                EXHIBIT A
      Case 4:17-mj-00340-N/A-BPV Document 145 Filed 01/30/19 Page 2 of 3



              1. Daniel E. Martinez, Robin C. Reineke, Raquel Rubio-Goldsmith and
Bruce O Parks. Structural Violence and Migrant Deaths: Data from the Pima County
Office of the Medical Examiner, 1990-2013. Center for Migration Studies of New York
(Vol. 2, No. 4, 2014).
           2. Tim Ruttan • Uwe Stolz • Sara Jackson-Vance • Bruce Parks • Samuel
M. Keim. Validation of a Temperature Prediction Model for Heat Deaths in
Undocumented Border Crossers. J Immigrant Minority Health (2013) 15:407–414.
            3. Sanjeeb Sapkota, MBBS, MPH, Harold W. Kohl III, PhD, Julie
Gilchrist, MD, Jay McAuliffe, MD, MPH, Bruce Parks, MD, Bob England, MD, MPH,
Tim Flood, MD, C. Mack Sewell, DrPH, Dennis Perrotta, PhD, Miguel Escobedo, MD,
MPH, Corrine E. Stern, DO, David Zane, MS, and Kurt B. Nolte, MD. Unauthorized
Border Crossings and Migrant Deaths:Arizona, New Mexico, and El Paso, Texas, 2002–
2003. American Journal of Public Health | July 2006, Vol 96, No. 7. 4.
             4. Samuel M. Keim,Mary Z. Mays, Bruce Parks,1,3 Erik Pytlak, Robin M.
Harris, and Michael A. Kent. Estimating the Incidence of Heat-Related Deaths Among
Immigrants in Pima County, Arizona. Journal of Immigrant and Minority Health, Vol. 8,
No. 2, April 2006.
             5. A. R. Bain, N. C. Lesperance and O. Jay. Body heat storage during
physical activity is lower with hot fluid ingestion under conditions that permit full
evaporation. Acta Physiol 2012, 206, 98–108.
             6. Beatrice, Jared S., Soler, Angela. Skeletal Indicators of Stress: A
Component of the Biocultural Profile of Undocumented Migrants in Southern Arizona.
Journal of Forensic Sciences, American Academy of Forensic Sciences. J.Forensic Sci,
September 2016, Vol. 61, No. 5.
            7. Brian,Tara and Laczko, Frank. International Organization for
Migration. Fatal Journeys - Tracking Lives Lost During Migration. (2014).
            8. Brian,Tara and Laczko, Frank. International Organization for
Migration. Fatal Journeys – Identification and Tracing of Dead and Missing Migrants.
(2016).
            9. Laczko, Frank, Singletion, Ann and Black, Julia. International
Organization for Migration. Fatal Journeys – Improving Data on Missing Migrants.
(2017).
             10. 1994 Border Patrol Strategic Plan, United States Border Patrol.
             11. Pima County Office of the Medical Examiner – Annual Report 2015.
     Case 4:17-mj-00340-N/A-BPV Document 145 Filed 01/30/19 Page 3 of 3



            12. Pima County Office of the Medical Examiner – Annual Report 2016.
            13. Pima County Office of the Medical Examiner – Annual Report 2017.
             14. Department of Homeland Security, U.S. Customs and Border
Protection. Fiscal Year 2016 Report to Congress – Search and Rescue Efforts for FY
2015.
             15. Department of Homeland Security, U.S. Customs and Border
Protection. Fiscal Year 2017 Report to Congress – Search and Rescue Efforts for FY
2016.
             16. Recovered Human Remains data, charts, and maps, including the
interactive map at: http://www.humaneborders.info/app/map.asp
             17. US Dept of Interior Cabeza Prieta National Wildlife Refuge - Vehicle
Trails Final Report, 2011-07-21.
